                                                                       *Rec in P drive
                                          ■   it


Case 1:19-cv-06392-BMC-LB Document
                            us     27 Filed 08/04/20 Page 1 of 6 PageID #: 421
                                                                       8/6/20 RG
                               * AUGQt, 2020 ^

                ■ W • -L-q\5>
           'fixr-xuXsiA 1            OPF'CE
                              . Y^ooxys-f..
                  ri'aiO M. Co^An
            f. CnS,:"^ )9-C\/-b3^^
           \ CKn^ t \ \\\                                eXW-
         \pLA -V\^QA WU-.W\CX\rv^                        <"No\:
          NCVvm^S CKr\A                        n^vnr^\3ev^i OA
        O^._ V'^ot^ ■ .LiPiS'E)\od<y^..v                      v\r.VV\o.v*' _2:>€n\
            >-C cx XV\\i_o\ou^. \o\or\A.Of)AN0'4X pCkoWx^.^
        !AV^£.v:^..-\r^^:-YXNa\r4.                       ^.\5 (lcxOcW^'5-
       . rxo rv\ecl\CoJ\ repo-rXs -H^vs A o.ao\V^                      .^er             V!;'{



          cjien^e b^j dofeodtV^l^ C,OuoS^\                              V\\r^Ae.r
         Ve-- '^rote^S o? VWv.-S CO.g><! Mr ■\"Vao.i^:\| .A
          -V^ toA\loJt-iovx oC AV^e        ^roee.'^S)
        ilcxvxSA Cqx~>sV» V-Avor^xA                                     r\^b\ ■
                      <XvxA        ■ VAxcvir^ tWcA                        v^r\.

                                                                              :3
        L'.eXoAacx^. 4 P A'a 15 C o^5"£- uOPpVA \o^ S-£r\\
        ^4jOv.„_uA5>p3-!         VA^ \Ar\a\A \ir-^5vs\ Qr\ Erro.v\\mv
        (Y\£ in^e.aA
               - M
                         oiE3eo A\n^.
                      "\ n ^
                                       ._bsj UA^S Axi. lbrxioJo, J
                                 \^ \ 1 i

        LA jxoJdi WXo„Q, Q?        ^£oCLe5S. \ lpou^VA .
        3^exAtV\^..,.          . \k aA , Q-CxAd Q':!^CXiO
        ApXcx.nx V-Ar. rV\av('>j Ap                               XVvp P^cxsnx^S^.
        cx-<^A ^V-e\\A xx^^mbers of a.\l AKe Ae-Q
        0r^<^^wzA. AV\^         ^        V^vm Vovj
         .<-A:Sx.cA ,vvxcx^i j < p\vA<' o < ec                     , a.nA \va\
        qAA)__AA^U£aXap^! AVevr                                       <eCjprA5
         APb i^c\b                 J._.             '"■"'Tbcto A .^OU,^±a J3dJv(WQ£.-
                                                   i^D
                                          'A J. ;

Case 1:19-cv-06392-BMC-LB Document 27 Filed 08/04/20 Page 2 of 6 PageID #: 422



                                   *. V    {' \
Case 1:19-cv-06392-BMC-LB Document 27 Filed 08/04/20 Page 3 of 6 PageID #: 423




                                                                lLjr:0:o£'
                                                        ^.^7            A/mje ■
                                                    ^^ocyKlLjnj kleLyd'^K'-k. 1Pa5




                    CLASSIE DOCKERY
                     COMMlSStOKER OF DEEDS
                    -aiyufKow Yo^ No312»3^-
                       QualifiedlnKtagsCounty       .
                  Commissioner Expb68 December 1,




         floiOi                 f^' a^Q/)
           tookkjA -) K3£'^^

                                  yia-z^ fca«L-(r
      _^f(2i2bl-S|P. (.t                    Yoi_t
Case 1:19-cv-06392-BMC-LB Document 27 Filed 08/04/20 Page 4 of 6 PageID #: 424
       Case 1:19-cv-06392-BMC-LB Document 27 Filed 08/04/20 Page 5 of 6 PageID #: 425




                                                                                                                    PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
                                                                                                                     OF THE RETURN ADORESS, FOLD AT DOTTED LINE
                                                                                                                       CERTIFIED MMV                                                             E PAID
                                                                                                                                                                                    JUL 27, 20
                                                                                                                                                                                    AMOUNT
                                                                                                                                                                                    R2305H129021-22
                                                                                            ^   ^Q/'\;;^ I(705   7Dn IbHD DDDO                               57Db
                                                                                                                                  M
                                                                                                                       10
                                                                                                                             0\o^
                                                                                                                 qO^
,-■»■•
f^"-                                                                                    .
r .
                                                                                                                                   CaJ^ov^ 'PIa'S^
                                                                                                                   '^C(ic:?V\uy/\ ^                                 MoiT'C \\0-0\
Case 1:19-cv-06392-BMC-LB Document 27 Filed 08/04/20 Page 6 of 6 PageID #: 426




                                                                              ,V«i




                                                       •    r
•H'                                                        .i
                                                                      •^».'
                                                                      ;■
                                                           •I

I-V
                                              V;,.
                                                      :• i


                                                                                 p.-v^




                                                                'U:

                                    •-. -■ ' ' .• v




                         %   '• •




             • •• : v.>'
            , •. -•■ •
                    •
                         ^

      •tU




                                                                               "■iii.L
                                                                               —m ■ '
